UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2017 BIOTECH PRODUCTS SERVICES AND RESEARCH, INC. (Exact name of registrant as specified in its charter) Nevada 000-55008 47-4180540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4045 Sheridan Avenue, Suite 239 Miami, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 963-7881 N/A (Former name or former address, if changed since last report) With a copy to: Philip Magri, Esq.
